 

 

Exhibit 10.1

 

 



AMENDMENT TO EMPLOYMENT AGREEMENT



This Amendment (this “Amendment”) dated as of the 4th day of December, 2015
amends the Employment Agreement, dated March 18, 2015 (the “Agreement”) by and
between Synthetic Biologics, Inc. (the “Company”) and Jeffrey Riley
(“Executive”). Capitalized terms used herein without definition shall have the
meanings assigned in the Agreement.  

 

WHEREAS, the Company desires to amend the Executive’s base salary as set forth
in the Agreement.

 

NOW THEREFORE, for the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

 



  1.

Amendment. Section 4 of the Agreement is deleted and replaced with the
following:

 

“4. BASE SALARY. The Company agrees to pay the Executive a base salary (the
“Base Salary”) at an annual rate of $550,000, payable semi-monthly in accordance
with the regular payroll practices of the Company. The Executive’s Base Salary
shall be subject to review and adjustment from time to time by the Board (or a
committee thereof) in its sole discretion, but may not be decreased. The base
salary as determined herein from time to time shall constitute “Base Salary” for
purposes of this Agreement.”



 

2.    Severability. The provisions of this Amendment are severable and if any
part or it is found to be unenforceable the other paragraphs shall remain fully
valid and enforceable.

 

3.    No Other Amendments; Confirmation. All other terms of the Agreement shall
remain in full force and effect. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.

 

4.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.

 

5.    Choice of Law. This Amendment shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to its
conflict of laws principles.

 

[Signature page follows]

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

  Company:       SYNTHETIC BIOLOGICS, INC.           By: /s/ Steven A.
Shallcross   Name: Steven A. Shallcross   Title: Chief Financial Officer        
Executive:   /s/ Jeffrey Riley   JEFFREY RILEY

 

 

 



 

 

